Name: Commission Regulation (EEC) No 570/90 of 7 March 1990 amending Regulation (EEC) No 3966/89 fixing, for the 1990 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade
 Date Published: nan

 No L 59/ 12 Official Journal of the European Communities 8 . 3 . 90 COMMISSION REGULATION (EEC) No 570/90 of 7 March 1990 amending Regulation (EEC) No 3966/89 fixing, for the 1990 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas pursuant to Article 363 of the Act of Accession the Portuguese Republic may maintain quantitative restrictions for certain fishery products with regard to third countries until 31 December 1992 ; Whereas by Regulation (EEC) No 3966/89 of 20 December 1989 (3) the Commission fixed, for the 1990 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products ; Whereas the Republic of Portugal has stated its intention of waiving the right to maintain the remaining quantita ­ tive restrictions with effect from 1990 : Article 1 Part B of the Annex to Commission Regulation (EEC) No 3966/89 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1990. For the Commission Manuel MARlN Vice-President O OJ No L 43, 2a.= 2. 1986, p . 8 . (J) OJ No L 371 , 31 . 12. 1986, p. 9 . 3) OJ No L 385, 30. 12. 1989, p. 28 .